FINE, J.
¶ 29. (dissenting). In my view, the provisions at issue on this appeal do not make the excess policy "illusory." Accordingly, I respectfully dissent.
¶ 30. As the Majority notes in paragraph 8, the policy and the endorsement restrict coverage to everyone but the named insureds on the excess policy: "Zipcar, Inc., and Zipcar, on Campus":
The definition of insured in any and all underlying policies shall not apply to this policy and, for purposes of this policy, the unqualified word "insured" shall mean:
(1) Zipcar, Inc.
(2) Zipcar on Campus
*744The words "insured" shall not include any person while using with your permission any vehicle for which insurance is provided to you under this policy, or any person or organization legally responsible for its use.
Majority, ¶ 8. This eliminates drivers of the Zipcar, like the injured plaintiff here, and the Majority recognizes this in paragraph 18: "[B]y the plain language of the Excess Policy, permissive users are not covered insureds under the Excess Policy, even though they are included as insureds in the underlying Liability Policy." Majority, ¶ 18.
¶ 31. Wisconsin Stat. § 632.32(3) provides:
Except as provided in sub. (5), every policy subject to this section issued to an owner shall provide that:
(a) Coverage provided to the named insured applies in the same manner and under the same provisions to any person using any motor vehicle described in the policy when the use is for purposes and in the manner described in the policy.
(b) Coverage extends to any person legally responsible for the use of the motor vehicle.
(Emphasis added.) Thus, we must look to § 632.32(5) to see what in § 632.32(3) survives. Section § 632.32(5)(c) reads:
If the policy is issued to a motor vehicle handler, it may restrict coverage afforded to anyone other than the motor vehicle handler or its officers, agents or employees to the limits under s. 344.01(2) (d) and to instances when there is no other valid and collectible insurance with at least those limits whether the other insurance is primary, excess or contingent.
*745(Emphasis added.) This permissive restriction of the otherwise broad required-coverage grant in § 632.32(3) is conditioned on two things: (1) the restriction is to "the limits under s. 344.01(2)(d)"; and (2) those "instances when there is no other valid and collectible insurance with at least those limits whether the other insurance is primary, excess or contingent." This is precisely what the policy does here.
¶ 32. Stated another way, by virtue of Wis. Stat. § 632.32(5)(c), policies issued to motor vehicle handlers, like Zipcar here, may limit coverage to "the motor vehicle handler or its officers, agents or employees"— excluding all others (and, as we have seen, that is what the excess policy does), so long as those others have coverage under "other valid and collectible insurance with at least those limits whether the other insurance is primary, excess or contingent." There is such coverage for the "others" here. Accordingly, anyone other than the named insureds on the excess policy, "Zipcar, Inc., and Zipcar, on Campus," do not have coverage under the excess policy, and, because "Zipcar, Inc., and Zipcar, on Campus," have coverage under the excess policy, the excess policy is not "illusory." See Brunson v. Ward, 2001 WI 89, ¶ 5, 245 Wis. 2d 163, 169, 629 N.W.2d 140, 142 (A policy is "illusory" when "the insurer would never have to pay.").
¶ 33. Respectfully, I would reverse.